Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
 
2.	In virtue of this communication, claims 1-8 and 10-15 are currently pending in this Office Action.

Response to Arguments
3.	In Remarks, arguments were mainly based on the amended claim limitations. However, amended claim limitations are found obvious or do not hold a patentable weight after thoroughly search and further reconsideration are conducted. Please see greater details in the claim rejection section set forth below.

Claim Objections
4.	Claim 14 is objected to because of the following informalities:  the claim ends with “and” on page 7 but nothing is on page 8. However, based on claim history, claim 14 is assumed as corresponding method claim of the device claim 6.  Appropriate correction is required.

Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi Pub. No.: US 2013/0029686 A1 in view of Bevan et al. Pub. No.: US 2013/0308470 A1 and Ko et al. Pub. No.: US 2016/0066123 A1.

Claim 1
Moshfeghi discloses an electronic device (mobile device in fig. 1-12) comprising: 
a communication module (NFC 164, 802.11, GPS, Bluetooth, Cellular, & 60 Hz 140 in fig. 1); 
a sensor (accelerometer 155, GPS 140 in fig. 1); and 
a processor (processor 150 in fig. 1), 
wherein the processor is configured to: 


    PNG
    media_image1.png
    677
    512
    media_image1.png
    Greyscale

receive a signal including a plurality of pieces of identification information corresponding to a first external electronic device from the first external electronic device through the communication module (505 in fig. 5 receive assistance data from a position reference device, i.e., a piece of identification information corresponding from a first external electronic device; see one or more of the reference device identification ID in par. 0067), 
determine whether movement to a location of the first external electronic device is detected at a time point at which the signal is received (525 in fig. 5 and par. 0070, the process then waits a time interval and then checks the new accelerometer reading to compute the new velocity and position), and 
based on determining that movement to the location of the first external electronic device is detected at the time point at which the signal is received (510-535 in fig. 5): 
generate location information (540 of fig. 5 as depicted in fig. 4) according to a location of the electronic device detected based on movement information obtained prior to receiving the signal and a strength of the received signal (see par. 0070 for the accelerometer positioning for calculating the mobile device’s new velocity and position based on previous values; see par. 0071, for updating new velocity and position data at time t in par. 0071).
Although Moshfeghi does not disclose “select first identification information among the plurality of pieces of identification information based on the direction of the movement of the electronic device indicated by the prior obtained movement information satisfying a first condition, and select second identification information among the plurality of pieces of identification information based on direction of the movement of the electronic device indicated by the prior obtained movement information satisfying a second condition, and provide service information corresponding to identification information selected among the first identification information and the second identification information and the generated location information”, claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “select first identification information among the plurality of pieces of identification information based on the direction of the movement of the electronic device indicated by the prior obtained movement information satisfying a first condition”, initially, it’s important to note that claim does not specifically define what a first identification information and a first condition are. In accordance with MPEP 2111, “first identification” could be reasonably interpreted as “a first location in a first wireless network or a first wireless network”, and “a first condition” could be reasonably interpreted as “a first range of a coverage area”. These features could be in Bevan. In particular, Bevan teaches selecting a first wireless network at a first location or at a first range of a coverage of the first wireless network based on the obtained direction of the movement of a mobile device (see movement of fig. 7 in view of fig. 3). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with Moshfeghi in view of Bevan.
	Secondly, to address the obviousness of the claim limitations “select second identification information among the plurality of pieces of identification information based on direction of the movement of the electronic device indicated by the prior obtained movement information satisfying a second condition”, it’s again to note that claim does not specifically define what second identification information and a second condition are. In accordance with MPEP 2111, “second identification information” could be reasonably interpreted as “increasing transmit signal as to extend the coverage area or second wireless information”, and “second condition” could be reasonably interpreted as “extended range or a second location”.  In particular, Bevan teaches selecting one of the wireless networks available at the second location (801-802 or 801-803 of fig. 8) or at extended coverage area of the wireless network (703 in fig. 7) based on velocity and location of a mobile device (fig. 7-8 in view of fig. 5-6). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with Moshfeghi in view of Bevan.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distributed method and system for calibrating the position of a mobile device of Moshfeghi by providing a wireless network supporting extended coverage of service as taught in Bevan. Such a modification would have included a wireless network to support an extended coverage service without added cost so that users could have continued to consume high bandwidth applications such as streaming video without service interruption while traveling from one location to another as suggested in par. 0001-0003 of Bevan. 
Lastly, to consider the obviousness of the claim limitations “provide service information corresponding to identification information selected among the first identification information and the second identification information and the generated location information”, hence again, it’s important to note that claim does not specifically define what service information is. Recall that Moshfeghi explains providing target ads (par. 0126 and fig. 12) based on the generated location information (fig. 5; see fig. 4 in view fig. 12). Since claim does not specifically define what are required to service information and identification information, the teaching of Moshfeghi mentioned above would have rendered the addressing claim limitations obvious. Additionally, Bevan teaches providing wireless service access to a first wireless network at a first location and at an extended coverage location (fig. 7) and providing wireless service access to a second wireless network at a second location (fig. 8). These teaching would have rendered the claim obvious. Alternatively, the teaching mentioned above from Moshfeghi and Bevan for providing services or service information could be presented as taught in Ko. In particular, Ko teaches providing service information received at the output device (S613 in fig. 6 and see par. 0116). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with Moshfeghi in view of Bevan and Ko.
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distributed method and system for calibrating the position of a mobile device of Moshfeghi in view of Bevan by providing a beacon signal field and distance between a beacon transmitting and receiving devices as taught in Ko to obtain the claimed invention as specified in the claim. Such a modification would have included a beacon transmission with service data field and distance field to estimate a distance between a beacon transmission device and a beacon receiving device so that an intelligent internet services could have created a new value to human life based on collected and analyzed data as suggested in par. 0014-0015 of Ko. 

Claim 2
Moshfeghi, in view of Bevan and Ko, discloses the electronic device of claim 1, wherein the processor is configured to: 
obtain information regarding a distance to the first external electronic device based at least on the received signal (Moshfeghi, a user is within distance 1 meter or less in par. 0054 & 0055; the distance between the transmitter and the receiver in par. 0077 and fig. 5; fig. 7-8 and range in par. 0101 of Bevan), and wherein determining of satisfying the first condition or the second condition is further based on the obtained distance information (fig. 5 of Moshfeghi in view of fig. 7-8 of Bevan would have rendered the claim obvious to one of ordinary skill in the art; see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 3
Moshfeghi, in view of Bevan, discloses the electronic device of claim 2, wherein the processor is configured to perform calibration for obtaining the distance information based at least on the movement information (distance in fig. 5-7 of Moshfeghi is based on velocity and positioning data; see par. 0071-0071 in view of fig. 4 & 7-8 of Bevan; accordingly, the combination of prior art would have rendered the claim obvious and the rationales in the rejection of claim 1 could still be applicable).
Claim 4
Moshfeghi, in view of Bevan and Ko, discloses the electronic device of claim 1, further comprising a display (Moshfeghi, fig. 4), wherein the processor is configured to control the display to display the first service information or the second service information (Moshfeghi, as shown in fig. 4, not only position of user but also product, services and deals would be displayed on the mobile device based on the location in par. 0126; and hence, the prior art reads on the claim unless claim specifically define what are involved in displaying and what the first service information and the second service information are).

Claim 5
Moshfeghi, in view of Bevan and Ko, discloses the electronic device of claim 4, wherein the processor is configured to switch from providing the first service information to providing the second service information based on determining that the direction of the movement satisfies the second condition (Moshfeghi, as depicted in fig. 4, not only location would be switching but also services, products and deals in par. 0126 based on the movement depicted in fig. 5; Bevan, fig. 7-8 depicts switching wireless service from a first wireless network to a second wireless network; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art; see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 6
Moshfeghi discloses an electronic device (mobile device in fig. 1-12) comprising: 
a first communication module (NFC 164, 802.11, GPS, Bluetooth, Cellular, & 60 Hz 140 in fig. 1); 
a second communication module (NFC 164, 802.11, GPS, Bluetooth, Cellular, & 60 Hz 140 in fig. 1); 
a memory (memory 130 in fig. 1); and 
a processor (processor 150 in fig. 1), 
wherein the processor is configured to: 
control to obtain movement information (par.0070, the accelerometer positioning means calculates the mobile device’s new velocity and position), including movement direction, of the electronic device (user’s mobile device 310 uses its own re0calibrated positioning method to calculate its position and give direction guidance in par. 0060), 
receive a signal including identification information corresponding to a location in which a first external electronic device is located from the first external electronic device through the first communication module (505 in fig. 5 receive assistance data from a position reference device, i.e., a piece of identification information corresponding from a first external electronic device; see one or more of the reference device identification ID in par. 0067), 
determine whether movement to the location of the first external electronic device is detected at a time point at which the signal is received (525 in fig. 5 and par. 0070, the process then waits a time interval and then checks the new accelerometer reading to compute the new velocity and position), and 
based on determining that movement to the location of first external electronic device is detected at the time point at which the signal is received (510-535 in fig. 5): 
generate location information (540 of fig. 5 as depicted in fig. 4) according to a location of the electronic device detected based on movement information obtained prior to receiving the signal and a strength of the received signal (see par. 0070 for the accelerometer positioning for calculating the mobile device’s new velocity and position based on previous values; see par. 0071, for updating new velocity and position data at time t in par. 0071). 
Although Moshfeghi does not disclose “select first identification information included in the identification information based on direction of the movement of the electronic device indicated by the prior obtained movement information satisfying a first condition, and select second identification information included in the identification information based on direction of the movement of the electronic device indicated by the prior obtained movement information satisfying a second condition, transmit the selected identification information and the generated location information to a second external electronic device through the second communication module, receive service information corresponding to the selected identification information and the generated location information from the second external electronic device through the second communication module, provide the received service information”, claim limitations are considered obvious.
	Firstly, to consider the obviousness of the claim limitation “select first identification information among the plurality of pieces of identification information based on the direction of the movement of the electronic device indicated by the prior obtained movement information satisfying a first condition”, initially, it’s important to note that claim does not specifically define what a first identification information and a first condition are. In accordance with MPEP 2111, “first identification” could be reasonably interpreted as “a first location in a first wireless network or a first wireless network”, and “a first condition” could be reasonably interpreted as “a first range of a coverage area”. These features could be in Bevan. In particular, Bevan teaches selecting a first wireless network at a first location or at a first range of a coverage of the first wireless network based on the obtained direction of the movement of a mobile device (see movement of fig. 7 in view of fig. 3). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with Moshfeghi in view of Bevan.
	Secondly, to address the obviousness of the claim limitations “select second identification information among the plurality of pieces of identification information based on direction of the movement of the electronic device indicated by the prior obtained movement information satisfying a second condition”, it’s again to note that claim does not specifically define what second identification information and a second condition are. In accordance with MPEP 2111, “second identification information” could be reasonably interpreted as “increasing transmit signal as to extend the coverage area or second wireless information”, and “second condition” could be reasonably interpreted as “extended range or a second location”.  In particular, Bevan teaches selecting one of the wireless networks available at the second location (801-802 or 801-803 of fig. 8) or at extended coverage area of the wireless network (703 in fig. 7) based on velocity and location of a mobile device (fig. 7-8 in view of fig. 5-6). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with Moshfeghi in view of Bevan.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distributed method and system for calibrating the position of a mobile device of Moshfeghi by providing a wireless network supporting extended coverage of service as taught in Bevan. Such a modification would have included a wireless network to support an extended coverage service without added cost so that users could have continued to consume high bandwidth applications such as streaming video without service interruption while traveling from one location to another as suggested in par. 0001-0003 of Bevan. 

    PNG
    media_image2.png
    532
    772
    media_image2.png
    Greyscale

Thirdly, to address the obviousness of the claim limitations “transmit the selected identification information and the generated location information to a second external electronic device through the second communication module”, recall that Moshfeghi in view of Bevan discloses different communication modules (Moshfeghi, 160 & 140 in fig. 4), the selected identification information (fig. 7-8 of Bevan), and the generated location information (fig. 4 of Moshfeghi). If the addressing claim limitations were compared to the teaching of prior art mentioned above, the combined teaching does not disclose transmitting or sending or sharing the information to a second device via different communication module. Since claim does not specifically define what are involved in transmitting such as directly or indirectly and what the second communication module is such as Bluetooth, cellular or Wi-Fi, transmitting ID and location information could be seen in Ko. In particular, Ko teaches that a beacon receiving device transmit a signal a service server, as to a second external device, UUID of the beacon transmitted device and calculated distance information (par. 0110 and see S609 in fig. 6; assume: 630 and 670 are included in the same entity as suggested in par. 0105). Accordingly, one of ordinary skill in the art would have combined the prior art to share the selected identification information and the generated location information to a second device in the same way depicted in fig. 6 of Ko. See MPEP 2143, Exemplary Rationale C.
	Lastly, to consider the obviousness of the claim limitations “receive service information corresponding to the selected identification information and the generated location information from the second external electronic device through the second communication module, and provide the received service information”, recall that Moshfeghi explains providing target ads (par. 0126 and fig. 12) based on the generated location information (fig. 5; see fig. 4 in view fig. 12). Additionally, Bevan teaches providing wireless service access to a first wireless network at a first location and at an extended coverage location (fig. 7) and providing wireless service access to a second wireless network at a second location (fig. 8). In particular, Ko teaches the output device for executing the identified service information received via a message transmitted from the service server (S613 in fig. 6 and par. 0116).
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distributed method and system for calibrating the position of a mobile device of Moshfeghi in view of Bevan by providing a beacon signal field and distance between a beacon transmitting and receiving devices as taught in Ko to obtain the claimed invention as specified in the claim. Such a modification would have included a beacon transmission with service data field and distance field to estimate a distance between a beacon transmission device and a beacon receiving device so that an intelligent internet services could have created a new value to human life based on collected and analyzed data as suggested in par. 0014-0015 of Ko. 

Claim 7
Moshfeghi, in view of Bevan and Ko, discloses the electronic device of claim 6, further comprising a sensor (Moshfeghi, accelerometer 155, GPS 140 in fig. 1), wherein the processor is configured to obtain the movement information through the sensor (Moshfeghi, 525 in fig. 5 and par. 0070, the process then waits a time interval and then checks the new accelerometer reading to compute the new velocity and position).

Claim 8
Moshfeghi, in view of Bevan and Ko, discloses the electronic device of claim 7, wherein the identification information includes a predetermined business type or a predetermined shop name related to the electronic device (Moshfeghi, target ads, products, services and deals in par. 0126 would include name of the promotion or product and hence, the prior art read on the claim).

Claim 14 and 15
	Claims 14-15 are method claims corresponding to device claims 6-7. Limitations in claims 14-15 are found reciting the same scopes of the respective limitations of claims 6-7. Accordingly, claims 14-15 are considered obvious by the same rationales applied in the rejection of claims 6-7 respectively set forth above.

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi in view of Bevan, Ko, and Shiffert et al.  Pub. No.: US 2016/0203522 A1.

Claim 13
Although Moshfeghi, in view of Bevan and Ko, does not disclose “the electronic device of claim 6, wherein the processor is configured to: check a remaining charge of a battery of the electronic device, and based on the remaining charge of the battery being determined to be smaller than a predetermined value, control to not output the received service information”, claim 13 is considered obvious by the rationales found in Shiffert.
Initially, Ko teaches outputting the received service information (S613 in fig. 6 and par. 0116). In particular, Shiffert teaches determining to cache offers based on an amount of the battery power remaining on a given user device (par. 0102). Accordingly, one of ordinary skill in the art would have combined the prior art to determine if the received service information should be outputted based on the remaining battery power, see MPEP 2143, KSR Exemplary Rationales C & D.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distributed method and system for calibrating the position of a mobile device of Moshfeghi in view of Bevan and Ko by providing peer-to-peer P2P geo-targeting contents with ad-hoc mesh network as taught in Shiffert to obtain the claimed invention as specified in the claim. Such a modification would have included P2P communication to deliver content based on geolocation sensing so that the desired content could be targeted with cost and battery/energy effective relatively as suggested in par. 0006-0007 of Shiffert. 

Allowable Subject Matter
9.	Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	To advance the prosecution, it’s to note that should applicant consider the allowable subject matter to cooperate into claim 6, claims 1 and 14 are supposed to be matched to the combinations of claims 6 & 10.

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643